DANIEL S. PEARSON, Judge.
S. W., a juvenile, was found guilty of having committed first-degree arson in violation of Section 806.01, Florida Statutes (1979). The trial court withheld adjudication of delinquency and placed the juvenile in the custody of relatives to be returned to his mother in Massachusetts.1
We reverse the finding of guilt upon a holding that (a) in order to sustain a conviction for first-degree arson, the State must prove that the fire was set wilfully and maliciously, Love v. State, 107 Fla. 376, 144 So. 843 (1932); see also K.R.M. v. State, 360 So.2d 806 (Fla. 1st DCA 1978); Dodson v. State, 334 So.2d 305 (Fla. 1st DCA 1976); (b) the evidence was totally consistent with the hypothesis that the fire was inadvertently caused by the juvenile throwing a cigarette, and thus insufficient to establish the required intent, McArthur v. State, 351 So.2d 972 (Fla.1977); Mayo v. State, 71 So.2d 899 (Fla.1954); Diaz v. State, 387 So.2d 978 (Fla. 3d DCA 1980).
Reversed.

. This disposition is not in accord with Section 39.10, Florida Statutes (1979). We need not, however, address this issue.